Citation Nr: 0700186	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  03-12 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left knee disability. 
 
2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 until June 
1983.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana that granted 
service connection for a left knee disorder secondary to 
service-connected right knee disability, and assigned an 
initial disability rating of 10 percent, effective from April 
18, 2001.  The veteran disagreed with the disability 
evaluation assigned and has perfected a timely appeal to the 
Board.  

By RO rating decision dated in March 2003, the RO denied 
service connection for a right ankle condition and 
entitlement to a total rating based on unemployability due to 
service-connected disability.  The appellant was afforded a 
personal hearing at the RO in March 2004.  The transcript is 
of record.  

By Board decision dated in February 2005, service connection 
for right ankle disability was granted.  This is a full grant 
of that benefit sought on appeal and is no longer for 
appellate consideration.  The issues of entitlement to a 
rating in excess of 10 percent for a left knee disorder and a 
total rating based on unemployability due to service-
connected disability were remanded for further development.

Following review of the record, the appeal is REMANDED in 
part to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.




FINDING OF FACT

The service-connected left knee disability is manifested by 
symptoms that include minimal crepitus, arthrosis, 
noncompensable loss of motion, loose bodies on X-ray, 
complaints of pain, a small effusion, five degrees of flexion 
contracture, minimal crepitus and increased pain with 
excessive use that are consistent with no more than mild 
impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left knee disability have not been met since April 18, 2001. 
38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 
5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The Act and implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b) (2006).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of entitlement to an initial evaluation 
in excess of 10 percent for left knee disability has been 
accomplished.  As evidenced by the statement of the case, and 
the supplemental statements of the case, the appellant has 
been notified of the laws and regulations governing 
entitlement to the benefit sought, and informed of the ways 
in which the current evidence has failed to substantiate this 
claim.  These discussions also served to inform him of the 
evidence needed to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in 
February 2005, and February 2006, the RO informed the 
appellant of what the evidence had to show to substantiate 
the claim, what medical and other evidence the RO needed from 
him, what information or evidence he could provide in support 
of the claim, and what evidence VA would try to obtain on his 
behalf.  Such notification, in conjunction with the 
statements of the case, has fully apprised the appellant of 
the evidence needed to substantiate this claim.  He has also 
been advised to submit relevant evidence or information in 
his possession.  38 C.F.R. § 3.159(b).  The appellant has 
been specifically notified regarding the criteria for rating 
any disability or an award of an effective date, see Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); however, neither a 
rating issue nor an effective date question is now before the 
Board.  The record also reflects that although notice 
required by the VCAA was not provided until after the RO 
initially adjudicated the veteran's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  See also Prickett v. 
Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to an initial 
evaluation in excess of 10 percent for left knee disability.  
The appellant presented testimony upon personal hearing on 
appeal in March 2004.  Extensive VA clinical records and some 
private clinical data have been associated with the claims 
folder.  The issue was remanded for further development in 
February 2005 whereupon the veteran was afforded additional 
VA examination.  The appellant has indicated in several 
statements in the record, most recently in a writing received 
in April 2006 that he had no additional evidence to provide 
in support of the claim.  Thus, the Board is unable to find 
that there is a reasonable possibility that further 
assistance to the veteran would aid him in substantiating his 
claim.  Under the circumstances, VA does not have a duty to 
assist that is unmet with respect to this issue.  See 
38 U.S.C.A. § 5103A (a) (2); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  The case is ready to be 
considered on the merits.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active military service and the residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2006).

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward. See Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2006), pertaining to functional impairment.  The Court 
instructed that in applying these regulations VA should 
obtain examinations in which the examiner determines whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination. Id.

As noted previously, service connection for a left knee 
disorder was granted by rating action dated in April 2002.  A 
10 percent disability evaluation was assigned under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 which 
provides that flexion of either leg limited to 60 degrees 
warrants a noncompensable rating; flexion limited to 45 
degrees warrants a 10 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; and flexion limited to 
15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006).

Applicable regulations also provide that knee disability may 
be rated on the basis of limitation of motion under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2006).  Diagnostic Code 5261 
provides that extension limited to 5 degrees warrants a 
noncompensable rating; extension limited to 10 degrees 
warrants a 10 percent rating; extension limited to 15 degrees 
warrants a 20 percent rating; and extension limited to 20 
degrees warrants a 30 percent rating.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
A 50 percent evaluation requires that extension be limited to 
45 degrees or more. 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2006).

Full flexion of the knee is considered to be 140 degrees.  
Full extension is considered to be 0 degrees. See 38 C.F.R. 
§ 4.71, Plate II (2005).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is x-ray evidence of 
arthritis and limitation of motion, but not to a compensable 
degree under the Code, a 10 percent rating is for assignment 
for each major joint affected by arthritis. See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2006).

Alternatively, the service-connected left knee disorder may 
be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 which 
provides that mild recurrent subluxation or lateral 
instability of a knee warrants a 10 percent evaluation.  
Moderate recurrent subluxation or lateral instability 
warrants a 20 percent evaluation.  A 30 percent evaluation 
requires severe recurrent subluxation or lateral instability. 
Id.

A 20 percent evaluation may also be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2006).

VA's General Counsel has provided guidance concerning 
increased rating claims for knee disabilities. See VAOPGCPREC 
23-97; 62 Fed. Reg. 63,604 (1997). In VAOPGCPREC 23-97, it 
was held that a veteran who has arthritis and instability of 
the knee might be rated separately under Diagnostic Codes 
5003 and 5257, provided that any separate rating must be 
based upon additional disability.  When a knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA 
General Counsel clarified that when a veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or Diagnostic Code 5261; rather, such limited 
motion must at least meet the criteria for a zero-percent 
rating.

More recently, the VA General Counsel held that separate 
ratings could be provided for limitation of knee extension 
and flexion under Diagnostic Codes 5260 and 5261. VAOPGCPREC 
9-2004 (2004); 69 Fed. Reg. 59990 (2004)

Factual Background

Extensive VA outpatient clinical records dated between 2000 
and 2001 were received showing occasional treatment for right 
knee complaints with a history of surgery and functional 
loss.  In a clinical entry dated in November 2000, it was 
recorded that the appellant had a history of degenerative 
joint disease of the knees and was on high doses of Motrin 
without any relief.  Findings upon examination indicated 
significant symptoms of one knee that was not specified.  

The appellant was afforded a VA joints examination in 
February 2002.  The examiner noted that the claims folder was 
reviewed.  Prior history of a highly symptomatic right knee 
with significant functional loss was recited.  The veteran 
related that he had been having problems with the left knee 
in recent years as the result of trying to protect the right 
knee.  Examination of the left knee disclosed flexion from 
zero to 120 degrees.  No painful motion was noted.  It was 
nontender and drawer signs were negative.  An X-ray of the 
left knee revealed two small calcified loose bodies lateral 
to the left patella.  Following examination, the examiner 
opined that it was likely that a left knee condition had been 
aggravated by the already service-connected right knee.  

By rating action dated in April 2002, service connection for 
X-ray evidence of loose bodies lateral to left patella 
secondary to service-connected right knee condition was 
granted.  A 10 percent disability evaluation was assigned 
effective from April 18, 2001.

The veteran underwent a VA joints examination in September 
2002 for a claim not pertinent to this appeal where 
incidental knee findings were reported.  His complaints 
included bilateral knee pain.  He indicated that left knee 
pain was mild when he was on his feet.  Appearance of the 
knee was normal except for about two degrees of varus.  Range 
of motion of both knees was from zero to 120 degrees.  There 
was no painful motion on the left.  Following examination, 
diagnoses included a left knee condition.

The veteran presented testimony upon personal hearing in 
March 2004 to the effect that he had sharp pains in the left 
knee when walking, and a sensation of loosening.  He said 
that the knee was tight when he got up in the morning, and 
that he had swelling and limitation of motion.  It was 
reported that the left knee had instability and that such 
symptoms were aggravated by use.  He said that he had 
activity restrictions on account of left knee symptoms, to 
include when walking, climbing and descending stairs, and 
upon prolonged standing.  The veteran related that he had 
been issued an Ace wrap for the left knee, and had been 
prescribed anti-inflammatory medication that did not 
significantly alleviate his pain.  

VA outpatient clinical records dated between 2002 and 2004 
reflect no treatment for left knee complaints.  

Private physical therapy notes dated in December 2004 were 
received in support of the claim showing that appellant 
primarily received treatment for pain and functional loss 
affecting the right knee.  He complained of left knee pain 
but no laxity was detected.  

The veteran's Social Security Administration disability 
determination report was received into evidence showing that 
he complained of bilateral knee pain. 

Pursuant to Board remand, the veteran was afforded a VA 
joints examination in October 2005.  The examiner noted that 
the claims folder was reviewed.  The appellant reported left 
knee swelling, rare episodes of giving way and pain, 
particularly when climbing stairs.  It was reported that he 
had not had any surgery, magnetic resonance imaging, other 
diagnostics for the left knee, and did not wear a brace or 
had had injections for left knee symptoms.  

On examination, examination of the left knee showed a small 
effusion.  There was five degrees of flexion contracture.  
Range of motion was from five to 140 degrees with minimal 
crepitus.  The collateral ligaments were stable and the 
Lachman and McMurray tests were negative.  Patella tracking 
and tilt were normal and the patella was not hypermobile.  

X-ray of the left knee disclosed abnormality about the 
patella proper, which was felt to possibly reflect a loose 
body.  It was reported that the veteran had arthrosis of the 
left knee that was less pronounced than the right and it was 
characterized as mild.  It was the examiner's opinion that 
the veteran's complaints in recent months of more left knee 
than right knee pain most likely reflected patellofemoral 
chrondrosis.  This was considered more likely than not due to 
the appellant's obesity as much as the increased stresses 
imposed by service-connected right knee limitations.  The 
examiner further stated that the veteran would have increased 
pain with excessive use, particularly climbing stairs or 
squatting.  It was added that the lack of endurance exhibited 
by the left knee would simply reflect the development of pain 
with increased stresses, and that there was no 
incoordination.

Legal Analysis

The evidence shows that the veteran's service-connected left 
knee disorder has primarily been manifested by complaints of 
pain with indications of activity restrictions.  He has been 
found to have some crepitus, and slightly fluctuating range 
of motion, which at worst included a loss of five degrees of 
extension.  Loose bodies have been observed on X-ray and it 
has been clinically determined that mild arthrosis and/or 
patellofemoral chrondrosis are present.  A small effusion was 
observed on most recent VA examination in October 2005.  

The record reflects, however, that the appellant has never 
had surgery on the left knee and arthritis has not been 
clinically noted on X-ray.  No, locking, frequent effusion, 
inflammation, instability or consistent pattern of swelling 
has ever been noted on objective examination.  No joint line 
tenderness has ever been elicited.  It is not shown that the 
veteran has demonstrated a degree of flexion or extension 
that is commensurate with a higher rating under Diagnostic 
Code 5260 or Diagnostic Code 5261.  His symptoms have not 
been shown to encompass flexion to a level of 30 degrees or 
worse, or to loss of extension to 15 degrees or worse for 
which a 20 percent disability rating may be assigned.  The 
actual loss of range of motion shown on examination is 
noncompensable under the applicable rating codes.  There have 
been no objective findings of subluxation, and no suggestion 
that pain or other difficulties are tantamount to a greater 
degree of limitation of motion.  On examination in October 
2005, the degree of arthrosis was characterized as no more 
than mild.

The veteran reports flare-ups of pain on increased use as 
well as activity restrictions that may comport with increased 
functional loss as contemplated by DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The evidence reflects, however, that he has 
little in the way of other objective left knee pathology for 
which a higher disability evaluation might be warranted.  VA 
outpatient clinical records show little to no treatment for 
the service-connected left knee suggesting that his symptoms 
do not comport with a higher disability evaluation in this 
regard.  The treatment provided has overwhelmingly been for 
the right knee.  The Board thus finds that the current 10 
percent rating adequately contemplates all symptomatology 
associated with the service-connected left knee disorder, to 
include that resulting from any functional loss, since the 
date of the grant of service connection. See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Additionally, although separate knee ratings are potentially 
assignable under Diagnostic Codes 5003-5010, 5257, 5260, and 
5261, for the reasons set forth above, there is no basis for 
award of any other compensable rating separate from the 10 
percent already assigned.  The medical evidence does not show 
that the veteran's left knee disability has ever been 
manifested by instability or arthritis or other factors for 
which a separate rating might be considered.  Therefore, a 
higher evaluation is not warranted. See VAOPGCPREC 23-97; 9-
98; 9-2004.

The preponderance of the evidence is against the claim and a 
higher rating for the service-connected left knee disorder is 
denied.


ORDER

An evaluation in excess of 10 percent for left knee 
disability is denied.


REMAND

The record reflects that additional clinical evidence in 
support of the claim was received at the Board in October 
2006 indicating that the veteran had sustained a fracture of 
the right ankle.  As noted previously, service connection for 
a right ankle disability was established by rating action 
dated in February 2006.  Thus, an inference may well be made 
that the veteran is seeking service connection for residuals 
of right ankle fracture.  The Board therefore finds that this 
issue is inextricably intertwined with the claim for a total 
rating based on unemployability.  It must therefore be 
addressed prior to final disposition of this issue on appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should consider the claim of 
entitlement to service connection for 
residuals of right ankle fracture.  

2.  After undertaking any further 
development deemed appropriate under 
the circumstances , the RO should 
readjudicate the issue of entitlement 
to a total rating based on 
unemployability due to service-
connected disability.  If the benefit 
is not granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded an opportunity 
to respond.  Thereafter, the claims 
folder should be returned to the Board 
for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


